DETAILED ACTION
Response to Arguments
	Applicant’s arguments, filed 9/16/2021, with respect to the previous rejection of the claims under 35 U.S.C. § 103, have been fully considered and are persuasive. The previous rejection of the claims under this section have been withdrawn.

Election/Restrictions
Claims 1, 2, 4, 8-12, and 24, and 25 are allowable. The restriction requirement between the Sole Structure and the Method of Forming a Sole Structure, as set forth in the Office action mailed on 06/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/01/2020 is withdrawn.  Claims 13, 14, 16, and 20 directed to the Method of Forming a Sole Structure is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4, 8-14, 16, 20, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 now requires, among other feature, a fastener including a shaft received by and extending at least partially into fibers of the first bundle of fibers and a retention feature disposed at an end of the shaft and having a width there is greater than 
Amended claim 13 now requires, among other features, a fastener formed as a projection that extends from at least one of the first traction element, the second traction element, and the connecting member in a second direction different from the first direction, the fastener including a shaft received by and extending at least partially into the fibers of the first bundle of fibers and a retention feature disposed at an end of the shaft and having a width that is greater than a width of the shaft, the retention feature operable to engage the fibers of the first bundle of fibers. 
While the best prior art, US 2015/0196087 A1 to Meschter (hereinafter “Meschter”) teaches a sole structure, a ground engaging assembly including a first traction element; and a second traction element extending in a first direction, a connecting member extending between and connecting the first traction element and the second traction element to form a web and a fastener formed as a projection extending in a second direction different from the first direction, Meschter does not teach or suggest the fastener including a shaft received by and extending at least partially into the fibers of the first bundle of fibers and a retention feature disposed at an end of the shaft and having a width that is greater than a width of the shaft, the retention feature operable to engage the fibers of the first bundle of fibers. Modification of the cited prior art to include these features would be a hindsight reconstruction based on Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732